Citation Nr: 1722311	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  07-37 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral patellofemoral syndrome.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further AOJ action with respect to the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

This appeal was previously remanded in December 2008 to arrange for the Veteran to undergo a VA examination to adequately evaluate the current severity of the Veteran's service-connected bilateral patellofemoral syndrome.  The record shows that the Veteran failed to appear at the scheduled VA examination in August 2015.  It appears that the notification of the examination was mailed to an address in Germany and she was scheduled for an examination in Germany.  The Veteran's electronic claims file located in the Veterans Benefits Management System (VBMS) and the Veterans Appeals Control Locator System (VACOLS) reflect that the Veteran's current address is in Texas.  It is unclear from the record whether the Veteran lived in Germany at the time she was scheduled for the VA examination in August 2015.  In light of the foregoing, the Veteran should be afforded another VA examination to evaluate the current severity of her service-connected bilateral patellofemoral syndrome with notification going to her current address of record and scheduled at a location near her current address.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from her the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to her bilateral knee disability on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, arrange for the Veteran to undergo a VA examination (at a location near her current address of record) by an appropriate physician to determine the manifestations and current severity of her service-connected bilateral patellofemoral syndrome in accordance with the current disability questionnaire.  Notification of the scheduled examination should be sent to the Veteran's current address of record.

The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  The examiner should document the history of the Veteran's symptoms of bilateral patellofemoral syndrome since June 2005.  

With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

